United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Jamaica, NY, Employer
)
___________________________________________ )
M.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2358
Issued: July 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2010 appellant filed a timely appeal from the July 30, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on June 8, 2010.
FACTUAL HISTORY
On June 14, 2010 appellant, then a 62-year-old transportation security officer/screener,
filed a traumatic injury claim (Form CA-1) alleging that on June 8, 2010 he injured his right
1

5 U.S.C. § 8101 et seq.

hand while lifting a bag in the performance of duty. The employing establishment noted that he
did not lose time from work; however, medical expenses were expected.
By letter dated June 16, 2010, OWCP advised appellant that additional factual and
medical evidence was needed. Appellant was requested to describe in detail how the injury
occurred and to provide dates of examination and treatment, a history of injury given by him to a
physician, a detailed description of any findings, the results of all x-rays and laboratory tests, a
diagnosis and course of treatment followed and a physician’s opinion supported by a medical
explanation as to how the reported work incident caused the claimed injury. OWCP explained
that a physician’s opinion was crucial to his claim and allotted 30 days within which to submit
the requested information. No response or additional evidence was received.
By decision dated July 30, 2010, OWCP denied appellant’s claim on the grounds that he
did not establish an injury as alleged. It found that the evidence was insufficient to show that the
claimed event occurred as alleged because appellant did not provide a detailed factual statement
explaining the events that took place. Additionally, no medical evidence was provided.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA3 and that an injury was sustained in the performance of duty.4 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
ANALYSIS
Appellant alleged that he injured his right hand while lifting a bag at work. Although
OWCP found insufficient evidence to establish that the incident occurred as alleged, there is no
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id.

2

dispute that appellant lifted baggage at work on June 8, 2010. The employing establishment did
not dispute the fact that appellant lifted a bag at work on June 8, 2010 but advised that there was
no lost time from work. The Board finds that the first component of fact of injury, the claimed
incident, lifting baggage, occurred as alleged.
However, the medical evidence is insufficient to establish that the employment incident
caused an injury. There is no medical evidence of record. Appellant did not submit any medical
reports to address how the June 8, 2010 lifting incident caused or aggravated a right hand injury.
Thus, he has not established a prima facie claim.8 There is no medical evidence from a
physician addressing how lifting a bag on June 8, 2010, caused or aggravated a diagnosed right
hand injury. Consequently, appellant has not met his burden of proof to establish his claim.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: July 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See Donald W. Wenzel, 56 ECAB 390 (2005).

3

